DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 11/19/2021 is acknowledged.
Applicant amended claims 1, 8, 9, 12, 14, 16, and 17; and cancelled claims 3-7 and 11.
Applicant added claims 22-27.

Allowable Subject Matter
Claims 1, 2, 8-10, 12-19, 21-27 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Xie et al. (US 2019/0214473), discloses a gate structure 13 (Fig. 13B, paragraph 0074) disposed over the isolation structure 205 (Fig. 13B), the first semiconductor fin (213 and 31 in Fig. 13B), the second semiconductor fin 211 (Fig. 13B), and the nanostructure stack 11 (Fig. 13B); wherein the gate structure 13 (Fig. 13B, paragraph 0067) comprises a gate dielectric structure (“gate dielectric layer” in paragraph 0067) and a gate electrode structure (“gate conductor layer” in paragraph 0067); a pair of first source/drain regions 32 (Fig. 13C, paragraph 0076) disposed on the first semiconductor fin (213 and 31 in Fig. 13C); and a pair of second source/drain regions 12 (Fig. 13C, paragraph 0074) disposed on (see Fig. 13C, wherein 12 is disposed laterally on 11) the second semiconductor fin 11 (Fig. 13C) but fails to disclose the gate structure extends continuously between the first source/drain regions and between the second source/drain regions in a second direction perpendicular to the first direction; a second portion of the gate dielectric structure extends continuously in the second direction, such that the second portion of the gate dielectric structure extends continuously between the nanostructure stack and the second semiconductor fin, across the isolation structure, along a first sidewall of the upper portion of the first semiconductor fin, across the first uppermost surface, and along a second sidewall of the first semiconductor fin, wherein the second sidewall is spaced from the first sidewall in the second direction. Additionally, the prior art does not teach or suggest an integrated chip (IC), comprising: the gate structure extends continuously between the first 
In addition, claim 9 would be allowable because a closest prior art, Xie et al. (US 2019/0214473), discloses the first upper portion of the first semiconductor fin 211 (Fig. 13C, paragraph 0048); and the first plurality of semiconductor nanostructures 11 (Fig. 13C, paragraph 0074) but fails to disclose the first upper portion of the first semiconductor fin has a first lattice orientation; and the first plurality of semiconductor nanostructures have a second lattice orientation that is different than the first lattice orientation. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites an integrated chip (IC), comprising: the first upper portion of the first semiconductor fin has a first lattice orientation; and the first plurality of semiconductor nanostructures have a second lattice orientation that is different than the first lattice orientation in combination with other elements of claim 9.
Furthermore, claim 21 would be allowable because a closest prior art, Kim et al. (US 2013/0258750), discloses Xie et al. (US 2019/0214473), discloses a semiconductor substrate 201 (Fig. 13B, paragraph 0043); a plurality of semiconductor nanostructures 11 (Fig. 13C, paragraph 0074); and an upper portion of the first semiconductor fin (213 and 204 in Fig. 13B, paragraph 0061) but fails to disclose the semiconductor substrate has a first lattice orientation; wherein the plurality of semiconductor nanostructures have the first lattice orientation; and wherein the upper portion of the first semiconductor fin has a second lattice orientation that is 

A closest prior art, Xie et al. (US 2019/0214473), discloses an integrated chip (IC), comprising: a first semiconductor fin (213 and 31 in Fig. 13C, paragraph 0061) projecting vertically from a semiconductor substrate 201 (Fig. 13C, paragraph 0043); a second semiconductor fin 211 (Fig. 13C, paragraph 0048) projecting vertically from the semiconductor substrate 201 (Fig. 13C), wherein the second semiconductor fin 211 (Fig. 13C) is spaced from the first semiconductor fin (213 and 31 in Fig. 13C) in a first direction (horizontal direction in Fig. 13C), and wherein the first semiconductor fin (213 and 31 in Fig. 13C) has a first uppermost surface (uppermost surface of 31 in Fig. 13C) disposed over (see Fig. 13C, wherein the uppermost surface of 31 is higher than the uppermost surface of 211) a second uppermost surface (uppermost surface of 211 in Fig. 13C) of the second semiconductor fin 211 (Fig. 13C); a nanostructure stack 11 (Fig. 13C, paragraph 0074) disposed directly over the second semiconductor fin 211 (Fig. 13C) and vertically spaced from the second semiconductor fin 211 (Fig. 13C), wherein the nanostructure stack 11 (Fig. 13C, paragraph 0074, wherein “NW channel region 11”) comprises a plurality of semiconductor nanostructures that are vertically stacked; a pair of first source/drain regions 32 (Fig. 13C, paragraph 0076) disposed on the first semiconductor fin (213 and 31 in Fig. 13C), wherein the first source/drain regions 32 (Fig. 13C) are disposed on (see Fig. 13C, wherein 32 is disposed laterally on 31) opposite sides of an upper portion (31 in Fig. 13C) of the first semiconductor fin; and a pair of second source/drain regions 12 (Fig. 13C, paragraph 0074) disposed on (see Fig. 13C, wherein 12 is disposed laterally on 11) the second semiconductor fin 11 (Fig. 13C), wherein the second source/drain 
In addition, a closest prior art, Xie et al. (US 2019/0214473), discloses an integrated chip (IC), comprising: an isolation structure 205 (Fig. 13C, paragraph 0084) disposed over a semiconductor substrate 201 (Fig. 13C, paragraph 0043); a first semiconductor fin 211 (Fig. 13C, paragraph 0048) and a second semiconductor fin (213 and 31 in Fig. 13C, paragraph 0061) projecting vertically from the semiconductor substrate 201 (Fig. 13C) through the isolation structure 205 (Fig. 13C), wherein the first semiconductor fin 211 (Fig. 13C) is spaced from the second semiconductor fin (213 and 31 in Fig. 13C), and wherein the first semiconductor fin 211 (Fig. 13C) has a first uppermost surface (uppermost surface of 211 in Fig. 13C) disposed below a second uppermost surface (uppermost surface of 31 in Fig. 13C) of the second semiconductor fin (213 and 31 in Fig. 13C); a first semiconductor device 10’ (Fig. 13C, paragraph 0060) disposed over the semiconductor substrate 201 (Fig. 13C), wherein the first semiconductor device comprises: a first gate-all-around field-effect transistor (GAAFET) 10’ (Fig. 13C) disposed over the semiconductor substrate 201 (Fig. 13C), wherein the first GAAFET comprises: a first pair of first source/drain regions 12 (Fig. 13C, paragraph 0074) disposed over the first semiconductor fin 211 (Fig. 13C); and a first nanostructure stack 11 (Fig. 13C, paragraph 0074) disposed over and vertical spaced from the first semiconductor fin 211 (Fig. 13C), wherein the first nanostructure stack 11 (Fig. 13C) comprises a first plurality of semiconductor nanostructures 11 (Fig. 13C) that extend laterally between the first source/drain regions 12 (Fig. 13C) of the first pair, and wherein the first plurality of semiconductor nanostructures 11 (Fig. 13C) have a firstP20191451 US00Serial No. 16/823,792 Page 6width (Wf1 in Fig. 13B, paragraph 0048); and a first fin field-effect transistor (FinFET) 30 (Fig. 13C, paragraph 0060) disposed over the semiconductor substrate 201 (Fig. 13C), wherein the first FinFET comprises: a second pair of second source/drain regions 32 (Fig. 13C, paragraph 0076) disposed over the second semiconductor fin (213 and 31 in Fig. 13C); and a first upper portion 31 (Fig. 13C) of the second semiconductor fin (213 and 31 in Fig. 13C) that extends laterally between the second source/drain regions 32 
Furthermore, a closest prior art, Xie et al. (US 2019/0214473), discloses an integrated chip (IC), comprising: a first semiconductor fin (213 and 204 in Fig. 13B, paragraph 0061) projecting vertically from a semiconductor substrate 201 (Fig. 13B, paragraph 0043); a second semiconductor fin 211 (Fig. 13C, paragraph 0048) projecting vertically from the semiconductor substrate 201 (Fig. 13C), wherein the second semiconductor fin 211 (Fig. 13C) is laterally spaced from the first semiconductor fin (213 and 204 in Fig. 13B); a nanostructure stack 11 (Fig. 13C, paragraph 0074) disposed directly over the second semiconductor fin 211 (Fig. 13C) and vertically spaced from the second semiconductor fin 211 (Fig. 13C), wherein the nanostructure stack 11 (Fig. 13C) comprises a plurality of semiconductor nanostructures 11 (Fig. 13C) that are vertically stacked; a pair of first source/drain regions 32 (Fig. 13C, paragraph 0076) disposed on the first semiconductor fin (213 and 31 in Fig. 13C), wherein the first source/drain regions 32 (Fig. 13C) are disposed on opposite sides of an upper portion of the first semiconductor fin (213 and 204 in Fig. 13B); and a pair of second source/drain regions 12 (Fig. 13C, paragraph 0074) disposed on the second semiconductor fin 211 (Fig. 13C), wherein the second source/drain regions 12 (Fig. 13C ) are disposed on opposite sides of the nanostructure stack 11 (Fig. 13C) but fails to teach the semiconductor substrate has a first lattice orientation; wherein the plurality of semiconductor nanostructures have the first lattice orientation; and wherein the upper portion of the first semiconductor fin has a second lattice orientation that is different than the first lattice orientation as the context of claim 21. The other allowed claims each depend from one of these 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813